UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 OR 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 22, 2010 Vishay Precision Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-34679 27-0986328 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 3 Great Valley Parkway, Suite 150 Malvern, PA 19355 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 484-321-5300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Master Separation
